576 F.2d 1133
UNITED STATES of America, Plaintiff-Appellee,v.Glenn Roy BERTOLINI, Defendant-Appellant.
No. 77-5210Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 20, 1978.

Glenn Roy Bertolini, pro se.
William L. Harper, U. S. Atty., William P. Gaffney, Asst. U. S. Atty., Atlanta, Ga., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
Defendant-appellant Bertolini appeals his conviction for violation of 26 U.S.C. § 7205, executing a fraudulent withholding certificate.1 Shortly after Bertolini attended a tax protest meeting he changed his withholding certificate to reflect nineteen withholding allowances.  He then filed his tax returns with only constitutional objections and tax protest literature attached.


2
On appeal he raises three errors, none of which has merit.  He first contends that the district court denied his sixth amendment rights by preventing him from having a lay person represent him at trial.  There is no sixth amendment right to be represented by a lay person.  Weber v. Garza,570 F.2d 511 (5 Cir. 1978); United States v. Arlt, 560 F.2d 200 (5 Cir. 1977).  Second, Bertolini claims that the trial court should not have given a handbook to the jurors or told them that they must follow the law as set out by the trial court.  This claim is patently frivolous.  Finally Bertolini argues that his motion for continuance should have been granted.  The trial court did not abuse its discretion in this matter.  Bertolini had approximately eight weeks to complete discovery in this case.  United States v. Sahley, 526 F.2d 913 (5 Cir. 1976).  We find no merit in any of the appellant's contentions and his conviction is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 After Bertolini's conviction he was sentenced to one year in prison and five years probation.  Six months of the one year sentence were suspended.  Bertolini's probation was conditioned upon the filing of a corrected W-4 form, the payment of a $500.00 fine, and the reimbursement of the witnesses called at his request on the last day of trial